Citation Nr: 1647729	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-27 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for left knee bipartite patella prior to January 27, 2014.

3.  Entitlement to a rating higher than 30 percent for the left knee bipartite patella since January 27, 2014.

4.  Entitlement to an initial rating higher than 10 percent for a left quadriceps tear.

5.  Entitlement to an earlier effective date for the grant of service connection for the left knee bipartite patella.

6.  Entitlement to an earlier effective date for the grant of service connection for the left quadriceps tear.

7.  Entitlement to service connection for tinnitus.
REPRESENTATION

Appellant represented by:	Larry Schuh, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from February to August 1998 and from September to November 2003.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from January 2012, August 2012, and February 2015 rating decisions of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for left knee bipartite patella and left quadriceps tear, both initially rated as 0-percent disabling, so noncompensable, retroactively effective from November 15, 2011.  An intervening July 2014 rating decision since has increased the rating for the bipartite patella to 30 percent (based on instability) as of January 27, 2014, and the rating for the quadriceps tear to 10 percent as of November 15, 2011.  An even more recent September 2014 rating decision also granted a separate noncompensable rating for left knee limitation of flexion associated with the bipartite patella.  In this appeal the Veteran has questioned the propriety of all knee and muscle ratings assigned, thus, they will all be considered.  

The claims also have been amended to reflect consideration of "staged" ratings, meaning different ratings at different times over the course of the claims' existence owing to their change in severity.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In October 2016, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the proceeding is of record.

Regarding the petition to reopen the claim for service connection for PTSD, the RO, i.e., Agency of Original Jurisdiction (AOJ), apparently already has reopened this previously-denied claim and again denied it on its underlying merits.  However, that notwithstanding, so, too, must the Board make this threshold preliminary determination of whether there is new and material evidence, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits, meaning on a de novo basis.  If the Board concludes there is not this required new and material evidence since the last final and binding determination denying this claim, then that is where the analysis ends, and what the RO determined in this regard is irrelevant since further analysis by the Board is neither required nor permitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Conversely, if the Board agrees there is the required new and material evidence, then as mentioned the claim must be reopened and readjudicated de novo.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims for higher ratings for the left knee bipartite patella, left quadriceps tear, and for service connection for tinnitus are being REMANDED, rather than decided.  But the Board is going ahead and deciding whether there is new and material evidence to reopen the claim for service connection for PTSD, also whether earlier effective dates are warranted for the grants of service connection for the left knee bipartite patella and quadriceps tear.


FINDINGS OF FACT

1.  An unappealed January 2008 rating decision considered and denied the Veteran's claim of entitlement to service connection for PTSD, essentially concluding that no such disability was then currently shown, much less owing to anything that had occurred during his military service.

2.  The additional evidence since received does not suggest he has any current psychiatric diagnosis, including especially PTSD, does not relate to an unestablished fact necessary to substantiate this claim, and does not raise a reasonable possibility of substantiating this claim.

3.  An original claim for service connection for a left knee disability was received on February 28, 2007, and was denied in a January 2008 rating decision; an August 2012 rating decision granted service connection for left knee bipartite patella and quadriceps tear, retroactively effective from November 15, 2011, on the premise that was when the Veteran had filed his petition to reopen these claims.

4.  After that earlier January 2008 rating decision, however, VA had received pertinent service department records that existed at the time of that January 2008 rating decision but that were not obtained until after it was issued.

5.  Together, these service department records, including some dated in September and October 2003, confirm the Veteran sustained a quadriceps tear secondary to bipartite patella in the line of duty.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, so the claim of entitlement to service connection for PTSD is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.1103 (2015).

2.  The criteria are met, however, for an earlier effective date of February 28, 2007, for the grants of service connection for left knee bipartite patella and quadriceps tear.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duties to notify and assist claimants in substantiating claims for VA benefits upon receipt of a complete or substantially complete application.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirement dictates that VA notify the Veteran of the type of evidence needed to substantiate his claim, including apprising him of whose specific responsibility - his or VA's - it is for obtaining this necessary supporting evidence.

Inasmuch as this decision is granting an earlier effective date (indeed, the earliest possible effective date) for the Veteran's service-connected bipartite patella and quadriceps tear, there is no need to discuss whether there has been compliance with these VCAA duty-to-notify-and-assist obligations because, even if the Board was to assume for the sake of argument there has not been, this, since inconsequential, would at most amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (explaining that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be determined on an individual, case-by-case, basis, furthermore that the Veteran, as the pleading party attacking the agency's decision, has this burden of proof of not only establishing the occurrence of error, but also, above and beyond that, showing it was unduly prejudicial, meaning outcome determinative of the claim).  There simply is no such possibility in this particular instance given the wholly favorable disposition of these claims.


Regarding the petition to reopen the claim of entitlement to service connection for PTSD, VA's duty to notify was satisfied by way of a November 2011 letter that properly explained the nuances of this claim, including insofar as what would be required to reopen this claim (i.e., new and material evidence) to have it readjudicated on its underlying merits.  Moreover, the Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that, when considering petitions to reopen claims that, as here, have been previously considered, denied, and not appealed, VA must both notify the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought.  To satisfy this requirement, VA adjudicators are required to look at the bases of the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish entitlement that were found insufficient in the previous denial.  VA's Office of General Counsel (OGC) issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Another precedent opinion of VA's General Counsel since issued, however, VAOPGCPREC 6-2014, concludes that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously-denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.

In concluding this, the OGC looked to the legislative history and amendments to the statute and case law.  For example, OGC noted that "[n]othing in the plain language of section 5103(a)(1) requires VA to analyze the evidence provided for a previously finally decided claim and inform the claimant of its inadequacy."  Additionally, in 2012, Congress revised § 5103(a) by removing the requirement that notice to be provided after a claim had been received.  See Pub. L. No. 112-154, § 504(a), 126 Stat. 1165, 1191 (2012).  OGC stated that the change in the law now allowed for notice to be provided on the "claims application forms," which showed Congress' understanding that the statute allows VA to provide generic notice.

Finally, OGC concluded that case law from the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), decided after Kent, supports this conclusion.  For example, in Wilson v. Mansfield, the Federal Circuit Court held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted."  506 F.3d 1055, 1059 (Fed. Cir. 2007).  OGC also stated that Vazquez-Flores v. Shinseki made clear that "Wilson and Paralyzed Veterans put to rest the notion that the VA is required to provide veteran-specific notice, although Wilson requires the notice be claim-specific."  580 F.3d 1270, 1277 (Fed. Cir. 2009). 

To summarize, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

The Veteran was provided this level of notice.


In addition, pertinent service personnel records (SPRs) and post-service treatment records have been obtained.  The AOJ has conducted an exhaustive search for the Veteran's service treatment records (STRs) and deemed them unavailable.  In a case, as here, where the Veteran's service records are unavailable through no fault of his, there is a heightened obligation for VA to assist him in developing his claim and to provide reasons or bases for any adverse decision rendered without the benefit of these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to a claim in a case in which STRs are presumed destroyed includes the obligation to search for alternative medical records, such as Surgeon General's Office (SGO) abstracts or by contacting the National Archives and Records Administration (NARA)).  And although there is no presumption of service connection arising in this unfortunate circumstance, that is, no presumption that the missing records, if available, necessarily would support the claim, VA is obligated to exercise greater diligence in assisting the Veteran with the development of the evidence in support of his claim.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 Vet. App. 215 (2005).  It also has been held that VA must provide a thorough 'explanation to the [claimant] on how service records are maintained, why the searches undertaken constitute a reasonably exhaustive search, and why further efforts would not be justified.'  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

But having said that, the Board must also reiterate that the O'Hare precedent does not raise a presumption that the missing medical records, if available for consideration, necessarily would support the claim.  That is to say, missing STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The case law does not establish a heightened 'benefit of the doubt,' only a heightened duty of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when a claimant's medical records have been lost or destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).

Thus, missing STRs, alone, while indeed unfortunate, do not obviate the need for the Veteran to still have competent and credible evidence confirming he has the condition being alleged and supporting his claim for service connection by suggesting a correlation between his claimed condition and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore, 1 Vet. App. at 406 and O'Hare, 1 Vet. App. at 367).

A December 2007 memorandum was issued documenting the AOJ's efforts to obtain all outstanding STRs.  See 38 C.F.R. § 3.159(c)(2).  Unfortunate as this may be, the evidence does not establish basic threshold elements of service connection, and thus any further development of the claim is neither indicated nor likely to change the determination regarding this claim.  Notably, the Veteran has not identified any other pertinent evidence that remains outstanding and that is obtainable.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

In adjudicating these claims, the Board has reviewed all of the evidence in the record on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence, certainly not in exhaustive detail.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, concerning the claims.

Whether the Claim for Service Connection for PTSD Should be Reopened

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.


"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  See also Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA does not have to blindly accept, as true, assertions that are inherently incredible or beyond the competence of the person making them.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Veterans Court (CAVC) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a "low threshold."  Specifically, the Court interpreted the language of the post-VCAA version of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of entitlement to service connection, there must be evidence of:  (1) the current existence of the disability being claimed or, at the very least, indication of its existence at some point since or contemporaneous to the filing of the claim; (2) incurrence or aggravation of a relevant disease or an injury in service; and (3) a correlation, i.e., "nexus", between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a).

The determination as to whether these requirements are met is based on an analysis of all of the evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other relevant evidence.  Baldwin v. West, 13 Vet. App. 1 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for versus against the claim, with the Veteran prevailing in either event, or whether instead a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Turning now to the relevant facts, a January 2008 rating decision originally denied service connection for PTSD based on a finding that no such disability was shown.  Not only did the Veteran have to first show he had the disability being claimed, but he then would have needed to associate this disability with a particularly traumatic event ("stressor") during his military service.  Service connection for PTSD, in particular, requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125 (a) (meaning in accordance with the Diagnostic and Statistical Manual of Mental Disorders (DSM)), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  See also, more generally, Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Veteran was notified of that decision and of his appellate rights, and he did not in response initiate a timely appeal to the Board.  According to 38 C.F.R. § 20.200, an appeal to the Board consist of a timely-filed Notice of Disagreement (NOD), in writing, and, after receipt of a Statement of the Case (SOC), a timely-filed Substantive Appeal (VA Form 9 or equivalent statement).

In the analysis below involving earlier effective dates, there is discussion of reconsideration of otherwise final and binding decisions pursuant to 38 C.F.R. § 3.156(c) based on receipt of pertinent service records that were not previously on file.  However, those provisions do not apply here, as the only new service records VA received do not pertain to the Veteran's claimed PTSD (or other mental illness or psychiatric ailment).  As such, the January 2008 decision, when not appealed, ,became a final and binding determination based on the evidence then of record, in turn requiring new and material evidence to reopen this claim.  38 C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 20.1103.

Evidence in the record at the time of the January 2008 decision included the Veteran's original application, his SPRs (which are unremarkable for any treatment, complaints, or diagnoses referable to PTSD or any precipitating stressors), and VA treatment records (which likewise were unremarkable for any treatment, complaints, or diagnoses referable to PTSD).

The additional evidence received since that January 2008 decision includes updated VA treatment records (which note subjective reports of PTSD, depression, and anxiety, but that continue to be devoid of any objective confirmation of any of these mental disorders by way of actual clinical diagnoses), a November 2011 lay statement (alleging a private diagnosis of PTSD), and the transcript of the Veteran's October 2016 hearing testimony indicating his left knee problems cause anxiety.  As this evidence was not previously of record, it is patently "new."  However, to be considered material, this evidence must, at the very least, present a competent suggestion of a previously unestablished fact (i.e., current diagnosis, stressor or incurrence in service, or medical nexus etiologically linking the disorder to the Veteran's service).  Unfortunately, he has presented nearly no substantive evidence in support of this claim.  In fact, to the contrary, during his October 2016 hearing he offered no meaningful testimony regarding his claimed PTSD, despite this presiding judge explicitly confirming this claim was still on appeal and needed evidence supporting it.


While the Board acknowledges that VA records show the Veteran has reported to various medical providers having PTSD, depression, and anxiety, he is not competent to diagnose any of these mental disorders since they are complex, not instead simple, conditions.  Consequently, this type of determination is the exclusive bailiwick of medical professionals having the necessary training and expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  The fact is that there remains no competent evidence of a current psychiatric diagnosis-while he alleges a private diagnosis of PTSD, one is not documented in the record on appeal.  Therefore, in this circumstance, even considering the "low threshold" for reopening a claim endorsed in Shade, the Board cannot find that any of the new evidence mentioned also is material in terms of relating to a critical unestablished fact (current diagnosis) needed to substantiate the underlying claim or raise a reasonable possibility of doing so.  38 C.F.R. § 3.156(a).

Consequently, new and material evidence has not been received, and the claim may not be reopened.  Moreover, because new and material evidence to reopen this finally-disallowed claim has not been received, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Earlier Effective Date for the Grant of Service connection for the Left Knee Bipartite Patella and Quadriceps Tear

The effective date of a grant of service connection on a direct basis is generally the later of either the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (b)(2)(i) (2015).  The date entitlement arose is generally the date when entitlement is factually ascertainable.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (noting that, in the context of a service-connection claim, the Board must determine when the service-connected disability manifested itself under all facts found).


VA received an original claim for service connection for a left knee disability on February 28, 2007.  That claim was denied in a January 2008 rating decision based on a finding that no such disability was shown.  The Veteran was notified of that decision and of his appellate rights, and did not in response appeal that decision.  Therefore, it became a final and binding determination based on the evidence then of record.  38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  As already discussed, this usually would require the receipt of new and material evidence since that decision to reopen this claim.  38 C.F.R. § 3.156(a).  However, there is an exception to this general rule; namely, according to 38 C.F.R. § 3.156(c), if VA receives or associates with the claims file relevant official service department records at any time after VA issues a decision on a claim, VA will reconsider the claim, unless the records did not exist when VA decided the claim, or the Veteran "failed to provide the sufficient information for VA to identify and obtain the records from the service department, the Joint Services Records Research Center (JSRRC), or from any other official source."  See 38 C.F.R. § 3.156(c).  See also Vigil v. Peake, 22 Vet. App. 63 (2008) (Unit records provided to the RO by the United States Armed Services Center for Research of Unit Records (USASCRUR), now the JSRRC, constitute official service department records for purposes of new and material evidence, thus requiring de novo review or reconsideration, rather than review as a claim to reopen).

At the time of the January 2008 decision, the RO/AOJ had obtained military personnel records and there is a specific record identifying the Veteran's unit (23rd Marines, 2nd Battalion, Company G) which his attorney since has confirmed in October 2014 correspondence.  The RO/AOJ conducted a thorough search for the Veteran's STRs, but ultimately deemed they were unavailable.  The RO resultantly issued a formal memorandum documenting that fact and notified the Veteran in November 2007 correspondence.  38 C.F.R. § 3.159(c)(2).  At that time, the Veteran also was asked to submit any further evidence he may have in support of the claim.  Several years later, in November 2011, he submitted an October 2003 record from the 61st Medical Squadron documenting treatment of a line-of-duty left knee injury, specifically noting a "cracked patella" and quadriceps tear.  Another personnel record received in November 2011 confirms he was ordered to ACDUTRA from September to November 2003.  In December 2011, VA received a line-of-duty determination dated in September 2003 confirming a quadriceps tear secondary to bipartite patella.  Private records show both conditions required surgical intervention in December 2003.  In August 2012, the RO/AOJ granted service connection for the now post-operative left bipartite patella and quadriceps tear based primarily on the October 2003 record.

Despite the finding that the Veteran's STRs could not be located, the September and October 2003 records clearly existed at the time of the January 2008 rating decision.  Moreover, the Board can find no indication that he did not provide sufficient information for VA to identify and obtain them, as it is evident that, following completion of the standard application for benefits, the RO/AOJ was able to secure his personnel file and had properly identified his unit.  Interestingly, the Federal Register specifically contemplates that "a completed application form that sufficiently identifies the veteran's branch and dates of service will ordinarily be sufficient to enable VA to obtain the veteran's service medical records."  71 Fed. Reg. 52455-01.  Moreover, the limitation in 38 C.F.R. § 3.156(c)(2) does not preclude reconsideration under 38 C.F.R. § 3.156(c)(1) based on a claimant's failure to produce records that may be in his/her possession, but to the extent that may have been the case here, it is relevant that the evidence shows the Veteran was incarcerated until July 2007, and contact with his mother in August 2007 revealed he did not return home afterwards because he was undergoing rehabilitation.  This is consistent with a documented history of drug use.  More importantly, in light of the relative inaccessibility associated with incarceration and rehabilitation, failure to respond to VA's November 2007 letter requesting relevant records cannot reasonably be dismissed as a conscious act.  In fact, the Board finds no indication that the Veteran actively withheld relevant evidence (which would, notably, be directly counter to his interest) and sees that he has since proceeded in relatively good faith.  Thus, he is afforded the benefit of the doubt insofar as any documents he had during the original adjudication were not produced.  Accordingly, the limitation in 38 C.F.R. § 3.156(c)(2) does not apply, and the original left knee disability claim must be reconsidered pursuant to 38 C.F.R. § 3.156(c)(1).  

Consequently, the original date of claim (February 28, 2007) applies and the critical matter to be resolved is when the Veteran's entitlement to service connection for bipartite patella and quadriceps tears arose.  To that end, it is important to note that service connection based on ACDUTRA service may only be awarded for injury or disease incurred or aggravated during such a period of service.  Active military, naval, or air service not only includes any period of active duty (AD), but also ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury - though not also disease - incurred in or aggravated in the line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101 (21), (24), 106; 38 C.F.R. § 3.6 (a), (d).

ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6 (c).  Basically, this refers to the two weeks of annual training that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6 (d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Thus, to the extent a claimant alleges that he has disability owing to a condition incurred in or aggravated during his time in service, he must first establish his status as a "Veteran" in connection with that service and then that he was disabled from disease or injury incurred or aggravated in the line of duty during that service, such as, here, while on ACDUTRA.  38 C.F.R. § 3.1 (a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

The fact that a claimant has established status as a "Veteran" for other periods of service (such as here periods of AD) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Here, VA has already conceded that the October 2003 record (described above) documents treatment for a line-of-duty injury to the left knee that is the basis of the August 2012 grant of service connection for left knee bipartite patella and quadriceps tear.  Therefore, the Veteran's entitlement to service connection for both those disabilities arose prior to the date his original claim for service connection for a left knee disability was received; the law directs that the effective date for such disabilities must be February 28, 2007.

Accordingly, the Board finds that the evidence is at least in relative equipoise as to whether an earlier effective date of February 28, 2007 is warranted for both the Veteran's service-connected left knee bipartite patella and quadriceps tear.  Resolving all reasonable doubt in his favor as required by 38 C.F.R. § 3.102, the appeal of these earlier-effective-date claims must be granted.  


ORDER

The petition to reopen the claim for service connection for PTSD is denied.

However, an earlier effective date of February 28, 2007, is granted for the service-connected left knee bipartite patella - subject to the statutes and regulations governing the payment of retroactive VA compensation.

An earlier effective date of February 28, 2007, also is granted for the service-connected left quadriceps tear - also subject to the statutes and regulations governing the payment of retroactive VA compensation..



REMAND

The Veteran filed a timely February 2016 NOD initiating an appeal of a February 2015 rating decision denying service connection for tinnitus.  However, an SOC concerning this additional claim has not yet been issued.  The filing of an NOD signals the initiation of an appeal of a claim.  38 C.F.R. § 20.201.  When there has been adjudication by the AOJ and a timely NOD has been filed, an SOC addressing the issue must be furnished to the Veteran.  The appropriate disposition in this circumstance is to remand, not merely refer, the claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  After receiving this required SOC, the Veteran also must be given time to complete the steps necessary to "perfect" his appeal of this claim by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, and 20.306.

Regarding his increased-rating claims, the Board sees the most recent VA compensation examinations were in January 2014 (for the bipartite patella) and April 2014 (for the quadriceps tear).  An earlier examination was done in January 2012.  There are notable inconsistencies between the reports of those examinations.  For example, the January 2014 examination indicates the Veteran had reduced muscle strength while the April 2014 examination report found no such reduction.  Moreover, the January 2012 report notes muscle atrophy of the left quadriceps due to disuse, with relative measurements of both right and left quadriceps.  However, in the April 2014 examination report, the examiner found no muscle atrophy.  That finding is also inconsistent with a later September 2014 VA physical therapy note indicating "moderate quadriceps atrophy with decreased left lower extremity strength, muscle imbalance, and abnormal gait."  In addition, in a September 2015 statement and his October 2016 hearing testimony since those examinations, the Veteran alleged that his muscle atrophy and orthopedic symptoms have worsened.  Specifically, he indicated that his left knee was subject to flare-ups that caused complete inability to flex or extend it and required a cast to keep it straight.  Contemporaneous left knee and muscle examinations thus are needed to assist in deciding these claims.


Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated records of VA or adequately-identified private treatment the Veteran has received for his postoperative left knee bipartite patella or quadriceps tear disabilities.  The amount of effort needed to be expended in trying to obtain all identified records depends on who has custody of them.  See 38 C.F.R. § 3.159(c)(1) and (2).  Also appropriately notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159(e).

2. After receiving all additional records, arrange for the Veteran to be examined preferably by an orthopedist (or other appropriate physician) to assess the current severity of his left knee bipartite patella.  All relevant evidence must be reviewed in conjunction with the examination and all tests or studies deemed necessary ordered.  The examiner should describe all details and findings of the Veteran's disability in sufficient detail to allow for application of the relevant rating criteria.  Specifically, the findings must include the results of active and passive range of motion studies in both knees (with notation of additional functional loss due to subjective factors).  The examiner should note whether there is pain with weight-bearing and nonweight-bearing.  


In addition, the examiner should specifically note whether the Veteran's bipartite patella is productive of recurrent subluxation or lateral instability of the left knee (and if so, whether such is slight, moderate, or severe); dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; symptomatic removal of the semilunar cartilage; impairment of the tibia or fibula (i.e., nonunion or malunion, and the severity of either, if present); acquired or traumatic genu recurvatum; or ankylosis (and if so, the angle and position).

It is most essential the examiner provide explanatory rationale for all opinions expressed, preferably citing to specific evidence in the file supporting conclusions.

3. As well, schedule the Veteran for a muscle injuries examination by an appropriate physician to assess the current severity of the post-operative left quadriceps tear.  All relevant evidence must be reviewed in conjunction with the examination and all tests or studies deemed necessary ordered.  The examiner should describe all details and findings of the Veteran's disability in sufficient detail to allow for application of the relevant rating criteria.  Specifically, the examiner should identify the type of injury, history, complaints, and objective findings related to the post-operative quadriceps tear.  The examiner must identify any cardinal signs and symptoms of muscle disability found (i.e., loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement) and note their frequency and severity.  

The examiner must also indicate whether the Veteran's quadriceps tear is productive of muscle atrophy, and, if so, indicate the nature and severity of such atrophy insofar as the cardinal signs and symptoms of muscle disability are concerned.  If no atrophy is found, the examiner must reconcile that finding with the conflicting notations in the January 2012 VA examination report and VA treatment records.

It is most essential the examiner provide explanatory rationale for all opinions expressed, preferably citing to specific evidence in the file supporting conclusions.

4. Then readjudicate these increased-rating claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of these claims.

5. Also issue an appropriate SOC addressing the additional claim of entitlement to service connection for tinnitus.  The Veteran must be notified of the time limit for perfecting an appeal to the Board of this additional claim and afforded opportunity to do so.  This claim should only be returned to the Board for further appellate review if he timely perfects an appeal of this additional claim.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


